Title: James Lovell to the American Commissioners, 12 October 1778
From: Lovell, James
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Philada. Octr. 12th. 1778
Congress having foreign Affairs now under Consideration, I shall not write to you on that Subject, more especially as it is quite uncertain how the present Papers will be conveyed to you. Nor shall I pretend to unravel to you the Designs of the Enemy. They are very inscrutable: The Printers know as much as I do about them, therefore I send a few of the last Prints of Dunlap, which with the Boston Papers must decide you in Opinion. Your affectionate Friend and very humble Servant
James Lovell
 
Addressed: Honorable / Benjamin Franklin Esqr. / Arthur Lee Esqr. / John Adams Esqr. / Paris / To be sunk in Case of Danger / from the Enemy.
Notation: James Lovell Philada. Oct. 12th. 78.
